 Inthe MatterOfWEYERHAEUSLRTIMBER COMPANY, KLAMATH FALLSBRANCHandLUMBER ANDSAWMILLWORKERS UNION, LOCAL No3026, A F LCase No. R-3838-Decided July 15, 19/53Jurisdiction: lumber industryInvestigation and Certification of Representatives:existence of question re-fusal to accord petitioner iecognition until certified by Board, prior certifica-tion of rival oigaurzationheldno bar, where it had been operatiNe for over ayear, and the appropriateness of a production and maintenance unit had notbeen previously decided, automatic renewal of contractheldno bar,- wherepetition was filed more than 30 days prior to yearly expiration date, and Con-ti act had been in effect for over a year , two affiliates of the same parent organi-zationplaced on one ballot despite jurisdictional dispute,where rival,organization sought to represent same employees, elections necessaryUnit Appropriate for Collective Bargaining-where mill operations were sointerrelated that a single production and maintenance unit could be foundappropriate, and where a maintenance unit had previously been found appro-piiate, employees in the maintenance unit were permitted to indicate by votewhether they desired to continue as separate unit of to become part of a singleproduction and maintenance unit, list of supervisorsexcludedpursuant tostipulation of interested parties, pond toienran and assistant fire chiefincludedin production voting group, assistant up-track foremanvie bidedrnmainte-nance voting group31r. TV E Heidznger,of Tacoma, Wash , for the CompanyMr. John G. Wolf,of Medford, Oleg , andMr John Stanzoch,ofKlamath Falls, Oi eg, foi the L & S WMr. George Br own,of Klamath Fails, Oreg , andAI r Adolph Ger-mer,of Seattle, Wash , for the I W AMr M A Lovay,of Portland, Oieg , foi' the I. A MMr Charles W Tower,of Medfoid, Oieg , for the I B E WMr Robert E Tzllman,of counsel to the Boar dDECISIONANDDIRECTION OF ELECTIONSSTATEMENT OF THE CASEUpon petition duly filed by Lumbei and Sawmill Workers Union,Local No 3026,A F L , herein called theV'L `& S ^ W , alleging that aquestionaffectingcommercehad arisenconceining the representation42 N. L R B, No 103499 500DECISIONSOF NATIONALLABOR RELATIONS BOARDof employees of Weyerhaeuser Timber Company, Klamath Falls, Ore-gon heieui called the Company the National Labor Relations Boardprovided for an appiopi late hearing upon due notice befoie Loins S.Penfield, Trial ExamnieiSaid hearing was held at Klamath Falls,Oregon, on Ma 3 19, 1942The Company, International Woodwoikersof America; Local 6-12, C I 0 , herein called the I W A , Intei.na-tionalAssociation of Machinists, Lodge No. 1473, herein called the[A M,' and International Brotherhood of Electrical Workers, LocalUnion 659, A F of L, heiein called the I B E W, appeared,participated, and were affoi ded full opportunity to be-heai d, to exarn-me and cross-examine witnesses, and to introduce evidence bearing onthe, issuesThe Tiial Examinei's iulings made at the hearing are freefrom prejudicial erioi and are hereby affirmed.On May 5, May 28, June 6, June 8, and June 15, 1942, respectively,the I W A , the L & S W. the I A. M., the Company, and the parentbody of I A M filed briefs which the Board has consideredDuring the course of the hearing, the I A M and the I B E W.joined in a motion that the L & S W. petition, insofar as it affectedthe unit presently represented by the I A M, should be dismissed , Inview of the findings of fact set forth in Sections III and IV,an fra,the motion is hereby deniedUpon the entire record in the case, the Board makes the following:FINDINGS OF FACTIVIE BUSINESS OF THE COMPANYWeyerhaeuser Timber Company is a Washington coipoiation en-gaged in logging operations and in the piocessing and sale of fir, cedar,pine, and hemlock timber It operates manufacturing branches inthe States of Washington and OregonThis pioceedmg concerns onlyits operations at Klamath Falls, OregonDuiing 1940, the Com-pany produced approximately 2 million feet of lumber at its KlamathFalls Branch, about 85 percent of which was shipped to points out-side the State of OregonAll the logs used at the Klamath FallsBranch are shipped theie from points within the State of Oiegon 2The Company admits that in its-operations at the Klamath FallsBranch it is engaged in commerce, within the meaning of the NationalLabor Relations ActIThe record is ambiguous in designating the local number of the T A MThus, insteadof "Lodge No 1473"there also appears"Local 1374 " See footnote 4,infra,indicatinginat "Lodge No 1473" as previously certified by the Board2Pursuant to a stipulation of the Company,these findings of fact are based upon findingsmadeby the Board inMatter of IT'eyerhaeusev Timber Company Klamath.Falls BlanchandLumber and Saninall IPorlers Union,LocalsVos 2520 and "924,affiliated with 4 F of L,39 N L R B 48f,11, WEYERHAEUSER TIMBERCOMPANYIITHE ORGANIZATIONS INVOLVED501Lumber and Sawmill Workers Union, Local No. 3026, affiliated withthe American Federation of Labor, is a labor organization admittingto membership employees of the CompanyInternationalWoodworkers of Ameilea, Local 6-12; affiliated withthe Congress of Industrial Organizations, is a labor organizationadmitting to membership employees of the Company.International Association of Machinists, Lodge No 1473, affiliatedwith the American Federation of Labor, is a labor organization ad-mitting to membership certain maintenance employees of the CompanyInternational Brotherhood of Electi ical Workei s, Local Union 659,affiliatedwith the American Federation of Labor, is a labor organ-ization admitting to membership electricians employed by the Com-pany.IIITHE-QUESTION CONCERNING REPRESENTATIONThe parties stipulated that on or about Maich 6, 1942, the L & S W.requested the Company to recognize it as the exclusive bargainingrepresentative of its employees, and that the Company refuses toaccord the L. & S W recognition until it is certified by the Board.After an election held pursuant to a decision of the Boaid,3 theI A iVI was certified on May 3, 1941,4 as the baigannuig representativeof a unit of all employees in the machine shop and all the electricians,car men, millwrights, and their helpers employed at the Klamath FallsBranch, including certain specified employees, but excluding super-visory employeesIn this earlier proceeding, the Klamath Basin Dis-tinct Council, iepresenting se-eral L & SW locals, intervened andcontended for one unit of production and maintenance employees anda second unit of logging camp employees of the Klamath Falls Bi anchThe Board made no finding as to these units, because the L & S. Wfailed to submit any proof that it represented employees in the pro-posed units, and had not established a local at the plantThe-I. W Aalso intervened, contending for a unit of production and maintenanceemployees, including employees of the logging camps 5 Since theIW A had not shown that it represented a substantial number ofemployees in the unit it claimed to be appropriate,6 and since it did8Mattei of WeyerhaeuserTimbeiCompanyandIntonational Association of Machinists,LodgeNo 1y73,affiliated with the Amei ican Federation of Labor,30 N L R B 8724Matter of Weyerhaeuser Timber CompanyandInternational Association of Machinists,LodgeNo 1473,affiliated with the American Federation of Labor,31 N L R B 8435 Since-this proceeding toe Board has found the logging camp employeesof the KlamathFalls Branch ofthe Companyto constitute an appropriate unitSee decision cited in footnote2, sups a'The IW A submitted caids bearingonly 95 signatures of peisons whose names appeared on the Company pay roll forJanuaiy-i941, which listed approximately1178 em-ployees in the unit which the I W A claimedto beappropriateO 502DECISIONSOF NATIONALLABOR RELATIONS BOARDnot desire an election, the Boaid made no finding as to the appropriate-ness of the unit proposed by the I W AThe I A M now pleads this prior certification as one ground-insupport, of its motion to disiniss the L & SW. petitionSince thequestion of whether a production and maintenance unit is appropriatehas not been previously decided by the Board, and 'inasmuch as thecertification of the I A M has been operative for over a year, thiscertification is no bar to a piesent investigation of the question con-cerning representation'The I. A M and the Company entered into a collective bargainingcontract covering employees in the unit in which the I A M wascertified by the Board as the bargaining representativeThis contractbecame effective July 1, 1941, for a period of one year, to be renewedthereafter from year to yeai unless either party gave notice to theother 30 days before the - expii ation of any yearly period of a desireto terminate itNo such notice has been givenThe I A M urgesthis contract as a second grour.d in support of its motion to dismiss theL & S W petition Since the L & S W petition, filed March 14,1942, was filed more than 30 days prior to the yearly expiration periodof the contract, namely July 1. 1942, and the contract has been in effectfor over a year, we find that automatic renewal of the contract does notoperate as a bar to a present-determination of representatives SI statement of a Field Examiner, introduced into evidence at thehearing, supplemented by cards introduced at the hearing, indicatesthat the L & S W, the I W A, and the I A M each iepresents asubstantial number of employees in the unit claimed by each to beappropriate 94Matter of LaPlant-Choate Manufacturing Co , IncandUnited Farm Equipment WorkersOrganizing Committee, Local 116, affiliated with the C 10 , 29 N L R B 408 SeeMatter of Pressed Steel Car Company, IncandSteel Workers Organizing Committee,41N L R B 6, and cases cited therein -9The L & S W submitted 361 application-for-membership cards, all bearing apparentlygenuine original signaturesOf these cards, 25 were dated between December 1940 andJanuary 1942, 2 were dated January 1942, 111 February 1942, 154 March 1942, 55 in Apriland May 1942, and 14 were undated Of the signatures, 302 were names of persons whosenames appeared on the Company s pay roll of March 12, 1942, which listed 818 persons inthe proposed industrial unitThe I W A submitted 164 apolication-for-membership cards, all bearing apparentlygenuine signaturesOf these cards 61 were dated between December 1940 and January1942, 6 were dated January 1942, 70 February 1942, 24 March 1942, and 3 were undatedOf the signatures, 121 were names of persons whose names appeared on the aforementionedpay rollThe I A M submitted its dues book, showing the names of 46 members in good standingas of March 17, 1942Thn ty-six of these names were on the aforementioned pay roll, whichlisted 100 persons in the unit at present represented by the I A MThe I B E W submitted its dues records, showing the names of 5 persons listed on theaforementioned pay roll within the I A M unitThat pay roll contained the names of 14electriciansForty-five of the L & S w cards bore the names of persons within the I A M unit,including 25 of the 36 members of the I A M whose names appeared on the pay roll TwoIW A cards bole names which appeared on the pay roll within the I A M unit-Q WEYERHAEUSER TIMBER COMPANY503We find thata question affecting commerce has arisen concerningthe representation of employeesof the Company withinthe meaningof Section 9 (c) and Section 2 (6) and(7) of the ActIVTHE APPROPRIATE UNITThe L & S W requests a unit of all production and maintenanceemployees in the Company's Klamath Falls Branch mill operations,including all employees in the machine shop, all electricians, car men,millwrights,_ and their helpei s, but excluding supervisory and clei icalemployees, and conductois, brakemen, firemen, engineers, and hostlerson the Company's logging trainsThe Company and the I W Aagree that the unit requested by the L & S W is appropriate. TheIA M and the I B E W contend that the unit in which the I A Mwas previously certified as the bargaining representative is still ap-propriate, na"iinely, all employees in the machine shop, including allelectricians,1o car men, millwrights, and their helpeis, but excludingsupervisory employeesThe Klamath Falls Branch consists of several buildings whichhouse a saw mill, a box factory, a planer mill, a green chain, a drykiln, a shipping department, a powerhouse, and a machine shopOverthe entire branch, including two logging camps, is a manageiUndeihim is a superintendent of the logging opeiations, a supei intendentof the mill operations, and a superintendent of the maintenance ofmachinery divisionThe Company contends that its mill operations are so inteirelatedthat a slu ;le unit for bai gaining puiposes is appropiiate and that morethan one unit would engender inhaimonious relationsIn support ofits contention, the Company cites language fiom one of our priorlumber mall decisions 11We aie agreed with the Company, theIW A , and the L & S W, that a single production and maintenanceunit could be found to be appropi lateThe unit in which the I A M was previously certified comprisesmost of the employees in the maintenance of machinery divisionreferred to aboveThe only groups of employees in this divisionwho are not included within the I A M unit are the powerhouseemployees, the watchmen, the gatemen, and the fire protection menThe I. A Al unit numbers approximately 100 employees and includesmachinists, blacksmiths, welders, millwrights, electricians, car men30The I B E W has a workingagreementwith the I A M, whereby the Company's elec-triciansare included within the I A M unit, butremain underthe jurisdiction of theIB E W r11 SeeMatterofWeyerhaeuser Timber Company,LongviewBranchandInternationalWoodioorliers of America,Local No86,affiliatedwith the Congressof IndustrialOrganiza-tions,29 N L R B 571, 581 504DECISIONS OF NATIONAL LABOR RELATIONS BOARDor car builders, and a miscellaneous group of other maintenanceemployeesSince we have previously found the I A M unit to be appropriateas a separate bargaining unit, and now find that it could be includedin a larger production and maintenance unit, we shall direct that theemployees in the I A M unit.rndicate by vote whether they,desireto continue being represented in a separate unit or wish to be repre-sented as part of a production and maintenance unit i2The L & S W and the I A. M , both of whom are affiliated withand subject to the jurisdiction of the American Fedeiation of Labor,are seeking to represent employees in the I A M unitThe I A Margues that a jurisdictional dispute is thus presented and that theL & S W petition should therefore be dismissedWe have cus-tomarily dismissed proceedings involving jurisdictional disputesbetween two unions subject to discipline by the same parent organiza-tionHowever, in this proceeding the IW A, which is not a partyto the jurisdictional dispute, is also seeking to represent employeesin the I A M unitWe must, therefore, deteimine the question con-cerning representation 'despite the collateral dispute between theIA M and the L & S. W.13 The question arises, however, whether,in the election among employees in the I. A M unit, we should placethe names of both American Federation of Labor unions on the bal-lotTo leave one of them off this ballot would be arbitrary, to leavethem both off would viitually compel the A F of L adherents to voteagainst any collective bargainingHence we shall place the navies ofboth the I A. M and the L & S W on the ballot in the electionhereinafter ordered among employees in the I A M unit.14We shall direct that separate elections shall be held (1) among allemployees in the machine shop of the Company, includingall elec-tricians, car men, millwrights, and.their,helpers, but excluding super-visory employees, to determine whether they desire to be representedby the L & S W, the I W A. the I A M, or none, and (2) amongthe remaining production and maintenance employees of the mill oper-ations of the Company, to determine whether they desire to be repre-sented by the L & S W, the I W A, or neither Upon the resultsof these electrons will depend in. part our determination of the appro-12 SeeMatter of The Globe Machine and Stamping CoandMetal Polisheis Union, LocalNo 3, et at , 3 N L It B 29413 SeeMatterof Lon0-Bell Lumber CompanyandInternational Association of MachinistsLocalNo 1350,affiliated with the American Federation of Labor,16 N L It B 89214 If, as a result of the elections oideied in this proceeding,the I A M is again certifiedas the representative of employees in the present I A AT unit, or if the L & S w is certi-fied i s the iepresentatnre of a unit including the employeesin the present I A M unit, ourcertification would not be a holding that such A F of L affiliate is the union authorisedby the A F of L to assert jurisdiction over employees in the present I A M unit It wouldbe u holding that suchA F of Laffiliate is the exclusive representative of employees of theCompany in an appropriate unit for the purposes of collective bargaining WEYERHAEUSER, TIMBER COMPANY505priate unit or unitsIf a majority of the employees in the machineshop, including electricians, car men, millwrights, and their helpers,but excluding supervisory employees, select the I A M. as their repre-sentative, they will, remain a separate unit, if a majority of themchoose the same xepresentative,as,is,chosen by,a majority of,the remain-ing production find maintenance employees, then the employees inthe machine shop, including the electricians, car men, millwrights, andtheir helpers, but excluding supervisory employees, shall be includedin the larger industrial unitDuring the hearing, the Company, the L & S W, and the I W Astipulated, and we find, that all peisons listed on Board's Exhibit 5as supeivisory'15 do hold supervisory positions and should be excludedfrom the unit, with the exception of W D Crawford, who is listed aspond foremanThe record does not disclose whether Ci awford haspower to hire or discharge, but the manager of the Klamath FallsBranch-stated,that he could recommend hir=ing,and dischargingCraw-ford woiks with his men approximately 50 percent of the time, and theparties to the stipulation agreed that he should be included in theappropriate unitIn view of the agreement of the parties concerned,and the other facts presented herein, we shall include Crawford inthe production and maintenance voting groupThe L & S W, the I W. A, the I A M, and the Company agreedthat John Bushong, assistant rip track foreman, should be included inthe appropriate unitBushong has replaced L L Robeson, whom the.Board found to be a non-supervisory employee in its prior decision.'Bushong is actively engaged in making repairs, except when he takesthe place of the foremanWitnesses were unable to state how oftenBushong was called upon to act as foreman In view of the agreementof the parties and the fact that Bushong has taken the place of anemployee whom we included in the machine shop unit in our priordecision, we shall include Bushong in the machine shop voting groupThe parties are in dispute as to J Robinson, the assistant fire chief.Both the L & S W and the I W A would include him in the appro-priate unit; the I A M would exclude him, and the Company ex-pressed no preference as to himRobinson is part of the fire protectiondepartment, a group of employees not included in the present I A M.unit 11Robinson assists the fire chief and takes his place in his ab-11This list includes D G Alter, R C Bruce, D D Burke,M C Dcei ing,H A Delamater,M W Dickinson,M G Gallaspy,J E Herriott,T F Tohnson,R T LaffertyL C Le tike,F R Lutman,D F Masset;L B Menke,E W Palmer;M L Ruge, H D Vlgen, andF A Waits1° In the Board's prior decision in which the present I A M unit was found to be appro-priate, the I A M listed certain maintenance employees whorl it wanted excluded as super-visorsThis list included the name of H A Lindemood,to whose position Robinson hassucceededThe Board excluded Lindemood as a supervisory employeeSince Lmdemoodwas an employee in the fire protection department,which was not included in the I A Munit,se do not consider our previous ruling to be determinative of the status of the assistantfire chief with relation to a plant-wide unit of production and maintenance employees 506DECISIONSOF NATIONALLABOR RELATIONS BOARDsence; the fire chief is away one day a weekRobinson does not havethe power to hire or discharge except when the fire chief is absent;ordinarily,therefore,he has authority only to recommend hiring anddischaigingRobinson directs employees in their work,but more ofhis time is spent working on the job than in actual supervising. Sincethe only labor organizations primarily conceined in our disposition ofRobinson aie agreed that he should be included in the appropriateunit, and since his position is very similar to that of Bushong, whomwe have included in a voting gioup, we shall include Robinson in theproduction and maintenance voting groupV THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning iepiesentation whichhas arisen be resolved by means of elections by secret ballot, in whichthose eligible to vote shall be the employees in the afoiesaid votinggroups who were employed during the pay-roll peiiod immediatelypreceding the date of our Direction of Elections,subject to the limita-tions and additions set forth thereinDIRECTION OF ELECTIONSBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, 49 Stat 449, and pursuant to Article III, Section 8, of NationalLabor,Relations Board Rules and Regulations-Series 2, as amended,it is herebyDIRECTED that, as pait of the investigation to asceitain representa-tives for the purposes of collective bargaining with WeyeiliaeuserTimber Company,Klamath Falls, Oiegon,elections by seciet ballotshall be conducted as early as possible,but-not later,than thirty (30)days from the date of this Direction of Elections, under the din ectionand supervision of the Regional Director for the Nineteenth Region,acting in this matter as agent for the National Laboi Relations Board,and subject to Article III, Section 9, of said Rules and Regulations,among the following employees who weie employed by the Companyduring the pay-roll period immediately preceding the date of thisDirection of Elections,including any such employees who did notwork during said pay-roll period because they weie ill or on vacation orin the active military service or training of the United States, ortemporarily laid off, but excluding those employees who have sincequit or have been discharged for cause1All employees of the machine shop,including electricians, carmen, millwrights, and their helpers, and John Bushong, but excludingsupervisory employees,to deter mine whether they desire to be repre- WEYERHAEUSER TIMBER COMPANY507sented by Lumber and Sawmill Workers Union, Local No 3026, A. Fof L , or by Inter national Woodworkers of America, Local 6-12,,-C I 0, of by International Association of Machinists, Lodge No1473, for the purposes of collective bargaining, or by none of theseorganizations,2All production and maintenance,employees of the Company's milloperations, including W D- Crawford and J Robinson, but excludingsuper visoi y and clerical employees, and conductors, brakemen, firemen,engineers, and hostlers on the Company's logging trains, and all em-ployees in group 1 above, to deter mine whether they desire to be repre-sented by Lumber and Sawmill Workers Union, Local No 3026, A Fof L, or by International Woodworkers of America, Local 6-12,-C I 0 , for the purposes of collective bargaining, or by neither.Mr WILLIAM M LEISERSON, concuiiing in part and dissenting inpart-In May 1941 the Board found that the maintenance employees consti-tuted an apps opi rate bar gai ing unit and certified, after an election,that the I A M had been chosen as the exclusive representative of theemployees in this unit for purposes of collective bargainingPursu-ant to this certification a conti act was negotiated between the Companyand the I A. M covering the employees it was authorized to represent.Shortly before the annual renewal date of this contract, the L &S W challenged the right of the I A M to represent the maintenanceemployees by showing that substantial numbers of maintenance em-ployees as well as, pi oduction employees desired representation by theL & S W Among the production employees the I W A also madea substantial showing of adherents, and therefore a question concern-ing representation is clearly raised which may be resolved by a vote ofthe production employees.In the maintenance unit, however, the IW A makes no substantialshowing, and therefore the only dispute as to representation is betweenthe I A M and the L & S W Since both of these organizations are-affiliated with the American Fedeiatron of Labor, under the rulings ofthe Board their dispute is jurisdictional and should be referred to theA F of L for determination 17I would, therefore, direct an-election among the production em-ployees and dismiss the petition of the L & S W insofar as it relatesto the maintenance employees17 4tattez of Aluminum Company of AmezzcaandAlunmanum Wozkers UnionNo19104,1 N L R B 530, 536-8,Mattez of Axton-FishezTobacooCompanyandIntemnatzonalAsso-ezatzon of Machinists,Local No681,andTobacco11'ozlers'Inteznatzonal Union, LocalNo 161 N I. R B 604, 609-13